IN THE SUPREME COURT OF THE STATE OF NEVADA


                      BRYAN PHILLIP BONHAM,                                       No. 83825
                      Petitioner,
                      vs.                                                              FILED
                      BARBARA K. CEGAVSKE,
                      Respondent.
                                                                                                  A BROWN
                                                                                     ctEms me          COURT

                                                                                    ey
                                            ORDER DENYING PETITION
                                  This is a pro se original petition for a writ of mandamus.
                      Petitioner has failed to file with the petition any appendix. NRAP 21(a)(4)
                      (explaining that it is the petitioner's obligation to provide an appendix that
                      includes all records that may be essential to understand the matters set
                      forth in the petition). Accordingly, we
                                  ORDER the petition DENIED.'



                                                                                         , C.J.
                                                            Parraguirre


                                                                  A 6--t                      J.
                                                            Hardesty


                                                                  Al; 2jci--0
                                                            Stiglich




                            'Petitioner's motion for an extension of time to obtain in forma
                      pauperis status is denied, as this court has already waived the filing fee in
                      this matter.

SUPREPAE COURT
       Of
     NEVADA


(0) I947A   .44gto.
                                                                                              -       ?S. 1
                                                              _
                                                • 1-    .         •          .e
                      cc:   Bryan Phillip Bonham
                            Attorney General/Carson City
                            Clerk of the Court/Court Administrator




SUPREME COURT
        OF
     NEVADA                                               2
(0) 1947A    .S0p.•

                                      ..„